Citation Nr: 1509730	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  10-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for pulmonary sarcoidosis, rated as noncompensably disabling prior to March 3, 2009 and as 30 percent disabling since that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


REMAND

The Veteran served on active duty from January 1971 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2012, the Board remanded the Veteran's claims.  By a January 2013 rating decision, the Appeals Management Center (AMC) awarded a 30 percent disability rating for the Veteran's pulmonary sarcoidosis, effective March 3, 2009.  The claims currently on appeal were addressed in a January 2013 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Pursuant to the April 2012 Board remand, the Board requested that a VA examination be conducted to assess the current severity of the Veteran's pulmonary sarcoidosis and its effect on his employability.  Unfortunately, the April 2012 VA examination obtained pursuant to the Board's remand is inadequate.

Under 38 C.F.R. § 4.97, Diagnostic Code 6846 for sarcoidosis, a 30 percent rating is assigned when there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is assigned when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is assigned when there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  An active process or residuals may be rated as bronchitis based on the results of pulmonary function testing (PFT) pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600.

Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why; post-bronchodilator results are to be used unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96 (2014).  

The Board finds that the April 2012 VA examination report reflects that the examiner did not provide data sufficient to apply the rating criteria.  Specifically, while PFT was performed, results were only provided for pre-bronchodilator testing and not post-bronchodilator testing.  When asked to indicate the reason as to why post-bronchodilator testing had not been completed, the examiner failed to do so.  Therefore, the examination is inadequate.  

Regarding the claim for a TDIU, the Veteran contends that he is unable to work due to his service-connected pulmonary sarcoidosis.  The Board notes that, as any decision with respect to the claim for increased rating for pulmonary sarcoidosis may affect the Veteran's claim for a TDIU, and, in view of the Veteran's assertions, the claim for a TIDU is inextricably intertwined with the claim for a higher rating. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Finally, records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file. 
All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2.  Thereafter, the Veteran must be scheduled for a VA pulmonary examination to determine the current severity of his pulmonary sarcoidosis.  The claims folder and access to Virtual VA must be provided to and reviewed by the examiner prior to the conduct of any requested study.  All indicated tests and studies must be performed, including pulmonary function test studies with all values required by Diagnostic Code 6600, including post-bronchodilator results.

All clinical findings should be reported in detail.  The results of DLCO (SB) must be specifically reported, and if unobtainable, the reasoning such results are unobtainable should be explained.

The examiner should also comment on the Veteran's employment and employability.  It should be determined whether the Veteran is currently working and, if so, in what capacity.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected pulmonary sarcoidosis disability.

The examiner should set forth all examination findings, along with a complete rationale for any opinions and conclusions expressed.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and explanations requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

